Citation Nr: 0413719	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  99-03 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residual scar of left inguinal hernia repair.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for left testicular pain with atrophy of left 
testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The RO, in pertinent part, assigned a 10 
percent evaluation for left inguinal hernia repair residuals, 
based upon tender scarring, effective from October 1994.

Subsequently, jurisdiction of the case was transferred to the 
Oakland, California, RO at the veteran's request.

This matter also arises from a November 1998 rating 
determination of the Oakland RO which granted service 
connection for left testicular pain with atrophy of left 
testicle, and assigned a 10 percent disability evaluation 
effective from June 1994.

As discussed below, this appeal is REMANDED to the RO via the 
Veterans Benefits Administration Appeals Management Center 
(AMC) in Washington, D.C.  VA will provide notification if 
further action is required on the part of the appellant.  

Our review finds that the claims file contained private 
treatment records for a period from January 1997 to March 
2002 that were received at the RO in June 2002.  Those 
records, however, pertain to another veteran.  We further 
note that, although a supplemental statement of the case 
issued in March 2003 included these records in its listing of 
the evidence considered, the RO noted that the records 
pertained to conditions unrelated to the issue on appeal and 
provided no basis to change the veteran's evaluation.  
Therefore, it appears that the misfiled documents have had no 
effect upon the issue currently before the Board.  The 
misfiled documents have now been removed from the claims 
file.  


The Board notes that, in the veteran's substantive appeal 
received in March 1999, he also claims that his service-
connected left wrist has gotten worse, with pain and loss of 
dexterity in the fingers, and with loss of more range of 
motion.  That contention appears to constitute an informal 
claim for an increased evaluation for the service-connected 
wrist disability, and is referred to the agency of original 
jurisdiction for appropriate development.  


REMAND

Our review discloses that the veteran requested a hearing 
before a Member of the Board.  In February 2000, the RO 
received notification from the veteran that he wanted to 
appear for a Board hearing and the type of hearing he chose 
was to appear at the RO for a Board Teleconference hearing.  
In March 2004, the veteran was notified that a 
videoconference hearing was scheduled for April 2004.  He was 
advised that, if he desired to accept the videoconference 
hearing, he was to notify the RO in writing by completing an 
enclosed form.  He was also informed that, by accepting a 
videoconference hearing, he would waive his right to an "in 
person" Board hearing.  See 38 C.F.R. § 20.700 (2003).  The 
RO further notified the veteran that, if he did not waive 
that right to an "in person" hearing, the videoconference 
hearing would be cancelled and he would be scheduled for a 
future visit at the RO by a Board Member.

The veteran did not appear for the videoconference hearing.  
However, there is no evidence in the claims file that the 
veteran submitted a written acceptance of the videoconference 
hearing, or that he waived his right to an "in person" 
Board hearing.  Accordingly, the veteran should be scheduled 
for a future Travel Board hearing before a Member of the 
Board.  


In addition, the Board notes that in a rating decision in 
November 1998 the RO granted entitlement to service 
connection for left testicular pain with atrophy of left 
testicle, and assigned a 10 percent evaluation effective from 
June 1994.  In an earlier rating decision in July 1995, the 
RO assigned a 10 percent evaluation for a residual scar from 
left inguinal hernia repair.  The veteran had appealed that 
decision.  In the November 1998 rating decision, the RO 
assigned an earlier effective date for the 10 percent 
evaluation for residual scar of left inguinal hernia repair.  

The veteran had indicated that he would accept 30 percent 
service-connected disability evaluation, and withdrew his 
appeals in writing in October 1998.  As the November 1998 
rating established a 30 percent combined evaluation for the 
veteran's service-connected disabilities, the RO considered 
that to be a full grant of the benefits sought on appeal, and 
the appeal was considered withdrawn.  The veteran was 
notified of that action by letter dated in November 1998.  
Shortly thereafter the veteran filed a notice of disagreement 
(NOD) as to the decision on his left groin area, indicating 
he felt it should be rated at 30 percent.

The RO considered the veteran's statement as an NOD on the 
issue of the evaluation of the residual scar of the left 
inguinal hernia repair, and accordingly issued a statement of 
the case (SOC) in January 1999.  In the Board's view, 
however, the veteran is also disagreeing with the initial 
evaluation assigned for left testicular pain with atrophy of 
the left testicle.  This is supported by a later statement by 
the veteran that he would not accept 10 percent for left 
testicle hernia injury, with worsening pain and low sperm 
count.  Accordingly, an SOC on entitlement to an initial 
evaluation in excess of 10 percent for left testicular pain 
with atrophy of left testicle should be issued.  By judicial 
caselaw, when there has been an initial RO adjudication of a 
claim and an NOD has been filed, the appellant is entitled to 
be issued an SOC, and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).


To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The notice 
must inform the claimant (1) of the 
information and evidence not of record that is 
necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek 
to provide, (3) of the information and 
evidence that the claimant is expected to 
provide, and (4) must request that the 
claimant provide any evidence in his 
possession that pertains to the claim.  He 
must also be informed of the appropriate time 
limitation within which to submit any evidence 
or information.  38 U.S.C.A. § 5103(a) and (b) 
(West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C.A. § 5102).  A record 
of this notification must be incorporated into 
the claims file.  

2.  The RO should issue a Statement of the 
Case to the veteran and his representative, 
addressing the issue of entitlement to an 
initial evaluation in excess of 10 percent for 
left testicular pain with atrophy of the left 
testicle.  The veteran and his representative 
must be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. § 
20.302(b) (2003).  Then, if (and only if) the 
appeal is timely perfected, the issue should 
be returned to the Board for further appellate 
consideration, if otherwise in order. 

3.  After a reasonable amount of time has been 
afforded the appellant's appointed 
representative to review the claims folder and 
submit a presentation, the appellant should be 
scheduled to appear at a hearing at the RO 
before a Veterans Law Judge of the Board as 
soon as it may be feasible, as to the issues 
listed on the first page of the present 
decision.  The veteran is free to modify his 
hearing request if he so desires, but must 
provide the RO with a timely response for 
scheduling purposes.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


